DETAILED ACTION
	This Office Action is in response to the RCE filed 02/16/2021.  Claims 30-35 and 39-61 are acknowledged as pending in this application with claims 30 and 54 being currently amended.  The rejections of the previous Office Action are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-39, 41-44, 47-48, 53-56, and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 5,711,746).
Regarding claim 30, Carlson teaches training equipment for targeted muscle actuation, the training equipment comprising: at least one at least partially muscle-powered actuating element (43e) to be moved by a user of the training equipment during a training exercise (shaft 43e rotates when the user moves their limb, see for example column 4 lines 55-57, where 43a corresponds to 43e in Fig. 5a, as discussed at column 6 lines 32-35); a damping system having at least two components (35e, 64e) that are movable relative to one another, one of said components (64e) being operatively connected with said actuating element and configured to damp a movement of said actuating element, said damping system having a field-sensitive rheological medium (72e) and a field generation system (68e) for generating and controlling a field strength, and for influencing a dampening of said actuating element ; and a control system configured to targetedly control said field generation system based on at least one training parameter (resistance), and configured to damp a movement of said actuating element based 
Regarding claim 31, Carlson teaches said control system is configured to adjust a damping force to be applied in order to move one of said two components based on the training parameter (column 8 lines 53-57).
Regarding claim 32, Carlson teaches said control system is configured to be set based on the training parameter, a path and/or angle of rotation over which at least one of said two components is movable (column 6 lines 27-30).
Regarding claim 33, Carlson teaches said control system is configured to vary the damping characteristic during at least a single actuation of said actuating element (column 6 lines 27-30).

Regarding claim 35, Carlson teaches said control system is configured to control said field generation system based on the at least one training parameter (resistance) in dependence on at least one other training parameter (angle, see column 6 lines 27-30).
Regarding claim 39, Carlson teaches said control system is configured to vary the damping characteristic during a single actuation of said actuating element adaptively based on the characteristic (column 6 lines 27-30).
Regarding claim 41-42, Carlson’s damping system is configured to block an at least partially muscle-powered movement of said actuating element, by means of said field generation system and said field-sensitive rheological medium, wherein said damping system is configured to block the movement based on the training parameter and/or the characteristic (Carlson’s system is capable of applying a high resistance force to prevent movement of the actuating element).
Regarding claim 43, Carlson teaches aid actuating element is selected from the group consisting of a pedal drive, a leg lever, a knee lever, an arm lever, a back lever, a belly lever, a trunk lever, a cable, and an oar lever (see Figures, showing a leg lever, knee lever, and arm lever).
Regarding claim 44, Carlson teaches said damping system includes at least one rotational damper; and one of said components is an inner component (64e) and another of said components is an outer component (35e), said outer component at least partially surrounds said inner component radially, wherein a ring-shaped damping gap is disposed between said components, bounded radially inwardly by said inner component and radially outwardly by said outer component and at least partially filled with said field-sensitive rheological medium (78e), wherein said field generating system is 
Regarding claim 47, Carlson teaches said damping system has at least one rotational damper with at least one displacement device, said displacement device has a damper shaft (43e) and intermeshing displacement components (60e), and said damping system is configured to damp a rotational movement of said damper shaft.
Regarding claim 48, Carlson teaches said field-sensitive rheological medium is a field-sensitive magnetorheological fluid (78e) being a working fluid for an operation of said displacement device; further comprising an associated control system (Fig. 8); and wherein said field generation system has at least one electrical coil (68e) being a magnetic field source generating a magnetic field and being controlled by means of said associated control system, and said field-sensitive magnetorheological fluid is influenced by means of the magnetic field, in order to adjust a damping of a rotational movement of said damper shaft (column 8 lines 53-57).
Regarding claim 53, Carlson teaches the damping characteristic is at least partially variable based on at least one signal of a near field detection system (53d).
Regarding claim 54, Carlson teaches a method for operating training equipment for targeted muscle actuation, which comprises the steps of: actuating an at least partially muscle-powered actuating element by a user during a training exercise (shaft 43e rotates when the user moves their limb, see for example column 4 lines 55-57, where 43a corresponds to 43e in Fig. 5a, as discussed at column 6 lines 32-35); providing a damping system having at least two components (64e, 35e) that are movable relative to one another, wherein at least one of the components (64e) is operatively connected with the actuating element, and a movement of the actuating element is damped with the damping system which has a field-sensitive rheological medium (78e) and at least one field generation system (68e) to generate and control a field strength, influencing at least one damping characteristic the field 
Regarding claim 55, Carlson teaches monitoring at least one characteristic for at least a single actuation of the actuating element; and adjusting the damping characteristic in a targeted fashion, taking into account the characteristic, and thereby setting an optimal force/torque curve with regard to a desired training result (Fig. 7, column 6 lines 27-30).
Regarding claim 56, Carlson teaches adjusting the damping characteristic more than once, during a single actuation of the actuating element, based on the characteristic (Fig. 7, column 6 lines 27-30).
Regarding claim 58, Carlson teaches determining at least one characteristic value for a movement of the first and second components relative to each other repeatedly in real time and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30, 44, 46, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 5,816,372), herein referred to as Carlson II in view of Carlson (US 5,711,746).
Regarding claim 30, Carlson II teaches training equipment for targeted muscle actuation, the training equipment comprising: at least one at least partially muscle-powered actuating element (27); at least one damping system having at least two components (26, 22) that are movable relative to one another, one of said components (26) is operatively connected with said actuating element, so that a movement of said actuating element may be damped, said damping system having a field-sensitive rheological medium (30) and at least one field generation system (52) for generating and controlling a field strength, and that at least one damping characteristic (viscosity) may be influenced by said field generation system; and at least one control system configured to targetedly control said field generation system based on at least one training parameter (resistance), so that the movement of said actuating element may be damped based on the training parameter (abstract).

Regarding claim 44, Carlson II teaches said damping system contains at least one rotational damper; and one of said components has an inner component (26) and another of said components has an outer component (22), said outer component at least partially surrounds said inner component radially, wherein a damping gap is disposed between said components that is ring-shaped, bounded 
Regarding claim 46, Carlson II teaches at least one transmission device configured to at least partially convert a linear movement of said actuating element into a pivoting movement of one of said two components, to thereby damp the linear movement by way of a rotational damper (see Fig. 12).
Regarding claim 49, Carlson II teaches said damping system has at least one controllable damping valve and at least one linear damper with at least one first damper chamber and at least one second damper chamber, which are coupled together via said at least one controllable damping valve, said controllable damping valve having at least one damping channel formed therein; and said field generation system is associated with said damping valve and serves to generate and control a field strength in said at least one damping channel of said damping valve, wherein said field-sensitive rheological medium is furnished in said damping channel (see Fig. 14).
Regarding claim 50, Carlson II teaches said linear damper has a damper chamber filled with said field-sensitive rheological medium and a piston disposed to move relative to said damper chamber (see Fig. 14).

Claims 40 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 5,711,746) as applied to claims 30 and 54 above.
Regarding claim 40, Carlson does not specifically teach said damping system is configured to change the damping characteristic by at least 30% in less than 100 milliseconds.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Carlson to cause the damping system to be configured to change the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Carlson would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate adjustment for the function taught by Carlson. 
Regarding claim 57, Carlson does not specifically teach less than 100 ms elapse between an actuation of the actuating element, for which the characteristic is monitored, and a resulting adjustment of the damping characteristic.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Carlson to cause less than 100 ms elapse between an actuation of the actuating element, for which the characteristic is monitored, and a resulting adjustment of the damping characteristic since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Carlson would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate adjustment for the function taught by Carlson. 

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 5,711,746) as applied to claim 30 above, and further in view of Liao (US 2010/0231069).
.

Claim 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 5,711,746) as applied to claim 30 above, and further in view of Joutras (US 5,980,435).
Regarding claim 51, Carlson fails to teach said damping system is configured to enable a damping characteristic for a left half of the training equipment to be set, to a different damping characteristic than for a right half of the training equipment.  Joutras teaches an exercise device having left and right sides which are configured to have different resistance values (column 42 lines 36-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Carlson by providing the left and right sides of the device with individually controllable resistances in order to customize the resistance according to the needs of the user. 
Regarding claim 52, Carlson teaches the damping characteristic may be varied during at least a single actuation of said actuating element (column 6 lines 27-30), but does not disclose the characteristic being adjusted for one half of the training equipment.  Joutras teaches an exercise device having left and right sides which are configured to have different resistance values (column 42 lines 36-. 

Claim 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 5,711,746) as applied to claims 54 and 30 above, and further in view of Burdea (US 2011/0112441).
Carlson teaches providing at least one sensor for controlling the damping system in response to the posture information of a user (absent further limitation, the angle of the limb is considered to be posture information) of the training equipment in real time, and adjusting the damping system in dependence on the posture (column 6 lines 27-30).
Carlson fails to teach the sensor records image information.  Burdea teaches a training system comprising an image sensor for receiving posture information of a user, and further teaches that the image sensor is interchangeable with the sensor type taught by Carlson [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Carlson by providing an image sensor, as taught by Burdea, in order to allow for non-invasive monitoring of the user’s movement.  

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant argues that Carlson’s resistance is invariable with reference to a given angle.  The claims do not require the resistance being varied when at a single angle.  The claims recite “damping the movement of the actuating element in real time based on the characteristic of the movement of the user”.  Carlson teaches that the resistance is adjusted as the user moves through a range of angles (see .
Applicant goes on to state, “In the claimed invention the resistance at a given angular position is not fixed. It is variable based on a measured parameter. The measured parameter is representative of the movement of the user, in real time”.  This is incorrect, as the claims contains no mention of angular position, or any recitation that the resistance is varied when any characteristic is held steady.
Applicant further states, “Carlson does not disclose the feedback of the set parameter with the provision of different measurement values”.  Carlson teaches “the resistance forces may be varied according to a predetermined profile as a function of position.  The position feedback information is, preferably, derived from a potentiometer or other rotary sensor, such as a rotary encoder” (column 2 lines 25-29) and further teaches, “The performance profile would be stored in a look-up table, or encoded as a continuous function algorithm, with corresponding voltage values associated with each angular position .PSI..  Different modes would have different values associated therewith stored in the table.  Based upon the position of the brake and the mode selected, a specific voltage value would be commanded.” (column 8 lines 22-30).  Carlson therefore teaches feedback based on the different measurement values of the angle, as determined by the sensor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784